DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first office action for application number 17/181,200, Security Device for Functional Display and Security of Handheld Electronic Devices, filed on February 22, 2021.  This application is a continuation of application no. 16/233,356 filed December 27, 2018.
Claim Objections
Claims 6 and 13 are objected to because of the following informalities:  the recitation of the term "a third body extension" in line 1 of claims 6 and 13 implies that a first body extension and a second body extension have been previously claimed, however, there is no original recitation of the later terms in claims 6 and 13, nor in the claims from which they directly depend, claims 1 and 7.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5-8, 10, and 12-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 8,711,553 to Trinh et al., hereinafter, Trinh.  Trinh discloses a security device (16) for a portable electronic device (12 or 14), the security device comprising: a body (140); a first sliding member (142, on left side of Fig. 2) configured to be supported by the body, the first sliding member having a distal end comprising a first retention member (222) extending substantially horizontally from the distal end of the first 
sliding member above a plane of an upper body surface (170), wherein one of the first sliding member and the body comprises a first guide track (226 or 190), the first guide track comprising a first slot traversing the one of the first sliding member and the body, wherein the first guide track is closed at each end, and wherein the first sliding member is coupled to the body through the first slot and configured to move along the guide track; a second sliding member (142 on right side of Fig. 2) configured to be supported by the body, the second sliding member having a distal end comprising a second retention member (222) extending substantially horizontally from the distal end of the first sliding member above a plane of the upper body surface, wherein one of the second sliding member and the body comprises a second guide track (226 or 190), the second guide track comprising a second slot traversing the one of the second sliding member and the body, wherein the second guide track is closed at each end, and wherein the second sliding member is coupled to the body through the second slot; wherein the first sliding member is a first sliding arm and the second sliding member is a second sliding arm; wherein each of the first retention member of the first sliding member and the second retention member of the second sliding member is configured to clamp on the mobile device to retain the mobile device in the security device; further comprising a third body extension (220) coupled to a third sliding member, wherein at least one of the third body extension and the third sliding member comprises a third guide track (226 or 190), wherein a distal end of the third sliding member has a third retention member (222) extending substantially horizontally from the distal end of the third sliding member above the plane of the upper body surface; and wherein the first body extension and the second body extension extend along a same axis.
Claim(s) 1, 3-8, and 10-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2011/0133050 to Eisenberger, Sr. et al., hereinafter, Eisenberger.  Eisenberger discloses a security device (10) for a portable electronic device (12), the security device comprising: a body (14); a first sliding member (22) configured to be supported by the body, the first sliding member having a distal end comprising a first retention member (23) extending substantially horizontally from the distal end of the first sliding member above a plane of an upper body surface (13), wherein one of the first sliding member and the body comprises a first guide track (34), the first guide track comprising a first slot traversing the one of the first sliding member and the body, wherein the first guide track is closed at each end, and wherein the first sliding member is coupled to the body through the first slot and configured to move along the guide track; a second sliding member (26) configured to be supported by the body, the second sliding member having a distal end comprising a second retention member (23) extending substantially horizontally from the distal end of the first sliding member above a plane of the upper body surface, wherein one of the second sliding member and the body comprises a second guide track (34), the second guide track comprising a second slot traversing the one of the second sliding member and the body, wherein the second guide track is closed at each end, and wherein the second sliding member is coupled to the body through the second slot; wherein the first sliding member is a first sliding arm and the second sliding member is a second sliding arm; further comprising a first fastener (30) configured to extend through the slot of the first guide track to couple the first sliding member to the body; and a second fastener (30) configured to extend through the slot of the second guide track to couple the second sliding member to the body; wherein each of the first retention member of the first sliding member and the second retention member of the second sliding member is configured to clamp on the mobile device to retain the mobile device in the security device; further comprising a third body extension (24) coupled to a third sliding member, wherein at least one of the third body extension and the third sliding member comprises a third guide track (34), wherein a distal end of the third sliding member has a third retention member (23) extending substantially horizontally from the distal end of the third sliding member above the plane of the upper body surface; and wherein the first body extension and the second body extension extend along a same axis.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trinh in view of U.S. 8,985,544 to Gulick, Jr., hereinafter, Gulick.  Trinh discloses the claimed invention except for the limitation of a leveling plate coupled to a component of the security device and configured to receive the portable electronic device, wherein the leveling plate is configured to move along a Z-axis relative to the upper surface of the body.
Gulick teaches a security device (10) for a portable electronic device (8), having a body (12), first and second sliding members (16 & 18), first and second retention members (17 & 19), and a leveling plate (14) coupled to a component of the security device and configured to receive the electronic device, wherein the leveling plate is configured to move along a Z-axis relative to the upper surface of the body.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the security device in Trinh to have included the leveling plate as taught by Gulick for the purpose of providing a screw type jack to elevate the electronic device and press it securely against the retention members.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  U.S. Patent No. 11,363,895 to Schuft et al. is directed to systems for securing products to display, including a body having a plurality of slidably adjustable arms with retention members.  U.S. Patent No. 11,313,153 to Gulick et al. is directed to a security apparatus for a portable electronic device having a support member and slidably engagement members for securing the electronic device.  U.S. Patent No. 11,178,983 to Kelsch et al. is directed to an anti-theft device for securing a wearable electronic against unauthorized removal form a display counter.  U.S. Patent No. 10,851,935 to Huang is directed to a tablet electronic product supporting frame having adjustable sliding members.  U.S. Patent No. 10,165,873 to Gulick, Jr. et al. is directed to a security device and base for a mobile device, including a body and at least two sliding arms coupled to the body.  U.S. Patent Application Publication No. 2010/0148030 to Lin is directed to a carrying apparatus of a portable electronic device having slidable arms and retention members.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA M KING whose telephone number is (571)272-6817. The examiner can normally be reached M-F 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell Mckinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						/ANITA M KING/                                                                            Primary Examiner, Art Unit 3632                                                                                                                            July 16, 2022